ITEMID: 001-96312
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2009
DOCNAME: COSTAS & THOMAS ORPHANOU v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson;Ján Šikuta;Lech Garlicki;Nicolas Bratza;Päivi Hirvelä
TEXT: The applicants are all relatives of persons who have been missing since the Turkish military operations in northern Cyprus in July and August 1974. Their bodies have never been found.
The applicants applied to the Court between 2004 and 2009 (see annexed table).
